Title: To George Washington from William Augustine Washington, 12 September 1796
From: Washington, William Augustine
To: Washington, George


        
          My Dr Unkle
          Haywood [Va.] Sept. 12th 1796
        
        Wishing to make a remittance to Judge Phillips, for the use of my Sons, I dispatched my Steward with the inclosed Letters to Fredericksbg with 150 Dollars Alexandria Bank Notes, desiring him to exchange them for Bank Notes of the United States, which he was not able to accomplish in the Towns of Port Royal, Fredericksbg, Falmouth or Dumfries, he brought back my Letter & Money—As you were so obliging as to say you would make Remittances for me, “the means being put into your hands”; I have taken the Liberty of Inclosing you, with the inclosed Letters, 150 Dollars Notes of the Bank of Alexandria, and shall esteem it a particular favr if you will exchange them for United States, or a Bill on Boston, and remit it with the inclosed Letter to Judge Phillips—I have in my Letter to Judge Phillips taken the Liberty of mentioning that the remittance would now be made thro’ you, mentioning at the same time my disappointment—I do

not know whether he is in advance or not for me, having made a remittance of 200 Dollars this Spring—& when I left Boston I had paid up in advance for their schooling & Board, & left some Money with Judge Phillips for their necessary supplys, but I would allways wish to keap Money in his hands, so that he should never be in advance for me.
        Our relation Mrs Mildred Lee, is no more, I have just recd a Letter from Mr Corbin Washington informing me that she expired the 8th Inst.
        It give me much pleasure to hear that you & Mrs Washington enjoy good health, which may you long continue to do is the fervent prayer of My Dr sir Your Affectionate Nephew
        
          Wm Augt. Washington
        
      